Filed 7/29/22 P. v. Aguiar CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F083692
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. 18CMS-5972)
                    v.

    MATTHEW CLAY AGUIAR,                                                                  OPINION
           Defendant and Appellant.



                                                   THE COURT *
         APPEAL from a judgment of the Superior Court of Kings County. Michael J.
Reinhart, Judge.
         Nicholas Seymour, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and
Cameron M. Goodman, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Hill, P. J., Franson, J. and Peña, J.
       Defendant Matthew Clay Aguiar was convicted of two counts of gross vehicular
manslaughter with attendant Penal Code section 12022.7, subdivision (a)1 great bodily
injury enhancements. He contends on appeal that because no great bodily injury
enhancement may attach to the crime of vehicular manslaughter, both enhancements must
be stricken, the abstract of judgment must be corrected, and his credits must be
recalculated. We strike the section 12022.7, subdivision (a) great bodily injury
enhancements and direct the trial court to prepare an amended abstract of judgment to
eliminate the section 2933.1 limitation on presentence conduct credits. In all other
respects, the judgment is affirmed.
                              PROCEDURAL SUMMARY
       On August 27, 2021, the Kings County District Attorney filed an information
alleging defendant committed gross vehicular manslaughter of Anastasio L. (§ 192,
subd. (c)(1); count 1); gross vehicular manslaughter of Diego C. (§ 192, subd. (c)(1);
count 2); misdemeanor possession of controlled substance paraphernalia (Health & Saf.
Code, § 11364, subd. (a); count 3); misdemeanor driving with a suspended license for
driving under the influence (Veh. Code, § 14601.2, subd. (a); count 4); a special
allegation, as to counts 1 and 2, of personal infliction of great bodily injury of Angel G.
(§ 12022.7, subd. (a)); and a special allegation, as to counts 1 and 2, of personal infliction
of great bodily injury of Jeffrey S. (§ 12022.7, subd. (a)).
       The trial court granted defendant’s motion pursuant to section 954 to sever trial on
counts 3 and 4. On October 6, 2021, the jury returned guilty verdicts on counts 1 and 2
and found true both great bodily injury special allegations as to both counts. Following
these guilty verdicts, the People successfully moved to dismiss counts 3 and 4.
       On December 20, 2021, the trial court sentenced defendant to a total of 13 years
four months in state prison, consisting of six years on count 1 (the upper term),

1      All statutory references are to the Penal Code unless otherwise noted.


                                              2.
three years for the first great bodily injury enhancement, consecutive, three years for the
second great bodily injury enhancement, consecutive, and one year four months,
consecutive, on count 2 (one-third the middle term).
        On December 21, 2021, defendant filed a notice of appeal.
                                 FACTUAL SUMMARY
        While driving on a rural highway, defendant drifted into oncoming traffic and
collided with a truck, killing two occupants, Anastasio L. and Diego C., and injuring the
other two occupants, Angel G. and Jeffrey S. When defendant was extracted from his
automobile, a cell phone was found tucked between his legs. The phone was unlocked
and displayed a completed YouTube video.
                                       DISCUSSION
        I.     Great Bodily Injury Enhancement
        Defendant contends that because no great bodily injury enhancement may attach
to the crime of vehicular manslaughter, all enhancements must be stricken. The People
agree, as do we.
        Section 12022.7, subdivision (a) states, “[a]ny person who personally inflicts great
bodily injury on any person other than an accomplice in the commission of a felony or
attempted felony shall be punished by an additional and consecutive term of
imprisonment in the state prison for three years.” However, subdivision (g) of
section 12022.7 states, “[t]his section shall not apply to murder or manslaughter or a
violation of Section 451 or 452. Subdivisions (a), (b), (c), and (d) shall not apply if
infliction of great bodily injury is an element of the offense.” (§ 12202.7, subds. (a) &
(g).)
        In People v. Cook (2015) 60 Cal.4th 922, the defendant’s speeding and reckless
driving caused an automobile collision that resulted in the deaths of three people and
serious injury to a fourth person. (Id. at p. 924.) “A jury found [the] defendant guilty of
three counts of gross vehicular manslaughter, one count each for the three persons who

                                             3.
died. (§ 192, subd. (c)(1).)” (Ibid.) The jury also found true three allegations that the
defendant personally inflicted great bodily injury, two of which were alleged as to two of
the decedents, and the third as to “the person who was injured but survived. This person
was not the subject of any other charge or conviction.” (Id. at pp. 924–925.) The Court
of Appeal in Cook “upheld the enhancement as to the surviving victim, but reversed the
enhancements as to the manslaughter victims.” (Id. at p. 925.) The Supreme Court then
determined that the sentence for the gross vehicular manslaughter of one victim may not
be enhanced for a defendant’s infliction of great bodily injury on other victims, stating,
“[s]ubdivision (g) [of section 12022.7] means what it says—great bodily injury
enhancements simply do not apply to murder or manslaughter,” concluding that “no great
bodily injury enhancement can attach to a conviction for murder or manslaughter.” (Id.
at pp. 924, 935, 938, fn. omitted.)
       Here, as in Cook, the jury found defendant guilty of gross vehicular manslaughter,
with counts 1 and 2 related to two deceased victims. The jury also found true two
section 12022.7, subdivision (a), great bodily injury special allegations, related to the
two surviving victims. At sentencing, the trial court imposed two consecutive three-year
terms for these great bodily injury enhancements. Pursuant to section 12022.7,
subdivision (g), and Cook, the trial court erred. Defendant was only convicted of
manslaughter. A great bodily injury enhancement cannot attach to a manslaughter
conviction. We therefore strike the two three-year great bodily injury enhancements.
       II.    Correction of Presentence Conduct Credit Limitation In Abstract of
              Judgment
       Defendant contends the abstract of judgment must be corrected to eliminate a
limitation on presentence conduct credits per section 2933.1. The People agree, as do we.
       Under section 2933.1, when a defendant is convicted of a violent felony, as “listed
in subdivision (c) of Section 667.5,” presentence conduct credits are limited to 15 percent
of what the defendant would typically accrue. (§ 2933.1.) Section 667.5, subdivision (c)

                                             4.
includes as a violent felony, “[a]ny felony in which the defendant inflicts great bodily
injury on a person other than an accomplice, which has been charged and proved as
provided for in Section 12022.7 ….” (§ 667.5, subd. (c)(8).)
       During sentencing, the trial court indicated that section 2933.1 limited defendant’s
presentence conduct credits to 15 percent of his actual credits. This limitation is reflected
in the abstract of judgment. At defendant’s sentencing, his convictions on counts 1 and 2
were violent felonies solely because of the great bodily injury enhancements under
section 667.5, subdivision (c)(8). As we discussed above, the great bodily injury
enhancements must be stricken. Without the enhancements, vehicular manslaughter is
not a violent felony. (§ 667.5, subd. (c).) There is therefore no basis for a credit
limitation under section 2933.1. Accordingly, the trial court is directed to prepare an
amended abstract of judgment reflecting that defendant’s presentence conduct credits are
not limited by section 2933.1.
                                      DISPOSITION
       We strike the section 12022.7, subdivision (a) great bodily injury enhancements,
thereby modifying defendant’s sentence to a total term of seven years four months. The
trial court is directed to prepare an amended abstract of judgment reflecting this sentence
modification and to eliminate the section 2933.1 limitation on presentence conduct
credits, recalculate the presentence conduct credits, and forward certified copies of the
amended abstract to the appropriate entities. In all other respects, the judgment is
affirmed.




                                              5.